DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-12 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sengupta et al. (US 2020/0135735) (hereafter Sengupta).
Regarding claim 9, Sengupta (see 90 degrees rotated in counter-clockwise of Fig. 4) discloses a semiconductor device, comprising: 
35a first active area 222/224 (Fig. 2B, paragraph 0056) and a second active area 210/212 (Fig. 2B, paragraph 0055) that extend in a first direction (horizontal direction in Fig. 2B) and are separated from each other in a second direction (vertical direction in Fig. 2B) different from the first direction, wherein the first active area 222/224 (Fig. 2B) is disposed over a substrate 202 (Fig. 2B, paragraph 0054); 
a first conductive segment 228/230 (Fig. 2B, paragraph 0056) disposed on the first active area 222/224 (Fig. 2B) and a second conductive segment 234 (Fig. 2B, paragraph 0057) disposed on the second active area 210/212 (Fig. 2B); and 
a conductive trace 216/218 (Fig. 2B, paragraph 0066) interposed between the second conductive segment 234 (Fig. 2B) and the substrate 202 (Fig. 2B), wherein the first conductive segment 228/230 (Fig. 2B), the second conductive segment 234 (Fig. 2B), and the conductive 
Regarding claim 10, Sengupta further discloses the semiconductor device of claim 9, wherein the first active area 222/224 (Fig. 2B) and the conductive trace 216/218 (Fig. 2B) overlap with each other in the layout view.  
Regarding claim 11, Sengupta further discloses the semiconductor device of claim 9, wherein the conductive trace 216/218 (Fig. 2B) is configured to couple the first conductive segment 228/230 (Fig. 2B) to the second conductive segment 234 (Fig. 2B).  
Regarding claim 12, Sengupta further discloses the semiconductor device of claim 11, wherein the second conductive segment 234 (Fig. 2B) includes a first portion (portion of 234 in vertical direction in Fig. 2B) extending in the second direction (vertical direction in Fig. 2B) and a second portion (portion of 234 in stacking direction in Fig. 2B) extending in a third direction (stacking direction in Fig. 2B); wherein the first portion (portion of 234 in vertical direction in Fig. 2B) of the second conductive segment 234 (Fig. 2B) is coupled (claim filed on 6/9/2020 did not disclose “the first portion of the second conductive segment is directly coupled to the conductive trace” such that the portion of 234 in vertical direction indirectly coupled to 216/218 in Fig. 2B) to the conductive trace 216/218 (Fig. 2B), and the second portion (portion of 234 in stacking direction in Fig. 2B) of the second conductive segment is coupled to the second active area 210/212 (Fig. 2B).  
Regarding claim 18, Sengupta (see 90 degrees rotated in counter-clockwise of Fig. 4) discloses a method, comprising: 
forming a first transistor 254 (Fig. 4, paragraph 0063); 
forming a second transistor 246 (Fig. 4, paragraph 0063) disposed above the first transistor 254 (Fig. 4); 
forming at least one gate 214 (Fig. 4, paragraph 0071) shared by the first 254 (Fig. 4) and second transistors 246 (Fig. 4) as gates thereof; and 
forming a conductive trace 274/276 (Fig. 4, paragraph 0069) wherein the conductive 
Regarding claim 19, Sengupta further discloses the method of claim 18, further comprising: forming a plurality of conductive segments (element number is not shown in Fig. 4 but see 216/218 and 228/230 of 254 in Fig. 3, paragraph 0056) included in the first transistor 254 (Fig. 4); wherein the plurality of conductive segments (element number is not shown in Fig. 4 but see 216/218 and 228/230 of 254 in Fig. 3) are arranged below the conductive trace 274/276 (Fig. 4).  
Regarding claim 20, Sengupta further discloses the method of claim 18, wherein the first transistor 254 (Fig. 4) and the second transistor 246 (Fig. 4) are arranged in a first vertical plan; wherein the method further comprises: forming a third transistor 244 (Fig. 4, paragraph 0069) and a fourth transistor 239 (Fig. 4, paragraph 0069) above the third transistor 244 (Fig. 4), wherein the third and fourth transistors are arranged in a second vertical plan parallel to the first vertical plan; wherein the conductive trace 274/276 (Fig. 4) is arranged below the fourth transistor 239 (Fig. 4).

Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Sengupta et al. (US 2020/0135735), discloses the first transistor 206 (Fig. 2B) comprises a first active area 222/224 (Fig. 2B, paragraph 0056) extending on a first layer 238 (Fig. 2B, paragraph 0059); the second transistor 204 (Fig. 2B) comprises a second active area 210/212 (Fig. 2B, paragraph 0055) extending on a second layer 228/230 (Fig. 2B, paragraph 0056) above the first layer 238 (Fig. 2B); and a conductive trace 234 (Fig. 2B, paragraph 0057) extending on a third layer 216/218 (Fig. 2B, paragraph 0055) but fails to disclose the third layer is interposed between the first and second layers. Additionally, the prior art does not teach or suggest a semiconductor device, comprising: the third layer is interposed 

A closest prior art, Sengupta et al. (US 2020/0135735), discloses a semiconductor device, comprising: a first transistor 206 (Fig. 2B, paragraph 0056, wherein “N-type or P-type transistor”) disposed over a substrate 202 (Fig. 2B, paragraph 0054), wherein the first transistor 206 (Fig. 2B) comprises a first active area 222/224 (Fig. 2B, paragraph 0056) extending on a first layer 238 (Fig. 2B, paragraph 0059); a second transistor 204 (Fig. 2B, paragraph 0055, wherein “N-type or P-type transistor”) disposed over the first transistor 206 (Fig. 2B), wherein the second transistor 204 (Fig. 2B) comprises a second active area 210/212 (Fig. 2B, paragraph 0055) extending on a second layer 228/230 (Fig. 2B, paragraph 0056) above the first layer 238 (Fig. 2B); and a conductive trace 234 (Fig. 2B, paragraph 0057) extending on a third layer 216/218 (Fig. 2B, paragraph 0055), wherein the first to third layers (see Fig. 2B, wherein 238, 228/230, and 234 are separated from each other in vertical direction) are separated from each other in a first direction (vertical direction in Fig. 2B); wherein the first active area 222/224 (Fig. 2B), the second active area 210/212 (Fig. 2B), and the conductive trace 234 (Fig. 2B) overlap in a layout view (see Figs. 2B and 3) but fails to teach the third layer is interposed between the first and second layers as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-8 depend on claim 1.


3. 	Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	Claim 13 would be allowable because a closest prior art, Sengupta et al. (US 
In addition, claim 14 would be allowable because a closest prior art, Sengupta et al. (US 2020/0135735), discloses a first active area 222/224 (Fig. 2B, paragraph 0056) and a second active area 210/212 (Fig. 2B, paragraph 0055) that extend in a first direction (horizontal direction in Fig. 2B) and are separated from each other in a second direction (vertical direction in Fig. 2B) different from the first direction but fails to disclose a first gate crossing the first active area and a second gate crossing the second active area, wherein the first and second gates are separated from each other in the second direction; and a third conductive segment disposed on the first active area or the second active area; wherein the conductive trace is interposed between the first and second gates and to couple the third conductive segment to the first conductive segment or the second conductive segment. Additionally, the prior art of record 
Moreover, claim 15 would be allowable because a closest prior art, Sengupta et al. (US 2020/0135735), discloses a first active area 222/224 (Fig. 2B, paragraph 0056) and a second active area 210/212 (Fig. 2B, paragraph 0055) that extend in a first direction (horizontal direction in Fig. 2B) and are separated from each other in a second direction (vertical direction in Fig. 2B) different from the first direction but fails to disclose a first gate and a second gate that cross the first active area and are separated from each other in the first direction; and a third gate and a fourth gate that cross the second active area and are separated from each other in the first direction, wherein the third and fourth gates are disposed above the first and second gate respectively; wherein the first to fourth gates and the conductive trace overlap in the layout view. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device, comprising: a first gate and a second gate that cross the first active area and are separated from each other in the first direction; and a third gate and a fourth gate that cross the second active area and are separated from each other in the first direction, wherein the third and fourth gates are disposed above the first and second gate respectively; wherein the first to fourth gates and the conductive trace overlap in the layout view in combination with other elements of the base claim 9.
Furthermore, claim 16 would be allowable because a closest prior art, Sengupta et al. (US 2020/0135735), discloses a first active area 222/224 (Fig. 2B, paragraph 0056) and a second active area 210/212 (Fig. 2B, paragraph 0055) that extend in a first direction (horizontal 
Lastly, claim 17 would be allowable because a closest prior art, Sengupta et al. (US 2020/0135735), discloses a first conductive segment 228/230 (Fig. 2B, paragraph 0056) disposed on the first active area 222/224 (Fig. 2B) and a second conductive segment 234 (Fig. 2B, paragraph 0057) disposed on the second active area 210/212 (Fig. 2B); and a conductive trace 216/218 (Fig. 2B, paragraph 0066) interposed between the second conductive segment 234 (Fig. 2B) and the substrate 202 (Fig. 2B) but fails to disclose the first and second conductive segments are L-shaped and coupled to the conductive trace arranged below the first conductive segment. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device, comprising: the first and second conductive segments are L-shaped and coupled to the conductive trace arranged below the first .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813